Case 1:17-cv-01390-LPS-CJB Document 591 Filed 07/11/20 Page 1 of 2 PageID #: 22520



                                                                         Fish & Richardson P.C.
                                                                         222 Delaware Avenue
                                                                         17th Floor
                                                                         P.O. Box 1114
                                                                         Wilmington, DE 19899-1114
  BY CM/ECF                                                              302 652 5070 main
                                                                         302 652 0607 fax

  July 11, 2020
                                                                         Douglas E. McCann
                                                                         Principal
                                                                         DMcCann@fr.com
                                                                         302 778 8437 direct
  The Honorable Leonard P. Stark
  United States District Court
   For the District of Delaware
  844 King Street
  Wilmington, Delaware 19801

  Re:    Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics, LLC et al.
         C.A. No. 17-1390-LPS-CJB (D. Del.)

  Dear Chief Judge Stark:

  Defendants do not join Sunoco’s request for continuance. In D.I. 580, the Defendants
  previously expressed their concern about having a fair trial with all witnesses testifying
  remotely. The Defendants expressed a desire to have most witnesses attend live with
  exceptions made for those who for medical reasons could not attend – a practice not
  unprecedented in this district when necessary. The Court. in its recent memorandum order.
  acknowledged, and appeared to reject, the Defendants’ position. (D.I. 583 at 4).

  In light of the Court’s Order and given the uncertain duration of the pandemic, the
  Defendants balanced their concern about the nature of the trial with the length of any
  continuance. Specifically, if it were certain a short continuance of a month or so could lead
  to an in-person trial, the Defendants would support such a continuance. But that seems far
  from certain. At present, all Defendants can assume is that the Court will be conducting
  remote trials for the indefinite future. As a result, the Defendants prefer to proceed as soon
  as the Court believes it can safely conduct a jury trial.

  This case has been pending a long time, the Defendants have spent considerable resources
  preparing for trial, Plaintiff continues to pursue appeals for the other related proceedings
  (IPR and USV trial), and the Defendants are prejudiced by not having resolution of this
  proceeding as well. Fundamentally, the Defendants would like to put this proceeding behind
  them. The parties are ready, and the case is ready for trial.

  As previously stated, the Defendants’ preference is to allow those witnesses who are able and
  willing to testify in person, to do so, and are confident the parties and the Court can ensure
  the comfort and safety of the jurors and Court staff in doing so. Consistent with that
Case 1:17-cv-01390-LPS-CJB Document 591 Filed 07/11/20 Page 2 of 2 PageID #: 22521




  The Honorable Leonard P. Stark
  July 11, 2020




  position, the Defendants preserve their objection to the Court’s decision not allowing live
  appearances by witnesses willing to appear live. The Defendants also preserve their ability
  to join the motion for continuance if, after seeing the courtroom setup and understanding
  how trial will be conducted, the prejudice of having remote witnesses is amplified.

  The Defendants communicated the above information to the Plaintiff prior to the submission
  of Plaintiff’s letter, and told the Plaintiff they do not join the request.

  The Defendants have no objection to an on-the-record discussion on Monday, but are also
  prepared with suggestions and discussion regarding the courtroom set up if proceeding as
  currently planned.


  Respectfully submitted,

  /s/ Douglas E. McCann

  Douglas McCann (No. 3852)


  cc:    Counsel of Record – by CM/ECF and e-mail




                                                                                                2
